WINCH, J.
While the chief of police of the city of Cleveland is invested by the statutes and police regulations with ample discretionary powers for disciplining his subordinates, the plain provisions of See. 4380 G. C. require that when suspension is any part of the punishment denounced by him, he shall forthwith in writing certify such fact together with the cause therefor to the director of public safety, who, within five days from the receipt thereof, shall proceed to inquire into the cause of such suspension and render judgment thereon. A peremptory writ to that end will issue in this ease. The injunction prayed for is denied.
Henry and Marvin, JJ., concur.